DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 12/04/2020.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.





                                                 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5, 8, 9, 11, 12 of U.S. Patent No. 10878522 in view of Walker (US 20150332395).
Claim 1 of the instant application recites a technique that uses blockchains to record, manage, and transfer ownership rights of real property titles. Claim 1 of the instant application differs from the claim 1 of the patent 10878522 in that claim 1 of the instant application discloses validating a first party’s ownership by one or more nodes of a blockchain network. However, Walker teaches validating a first party’s ownership by one or more nodes of a blockchain network by disclosing “After an SETLcoin transaction (i.e., a message indicating a change of ownership) is broadcast to the network, the nodes verify in their respective ledgers that the sender has proper chain of title, based on previously recorded ownership entries for that SETLcoin. Verification of a transaction is based on mutual consensus among the nodes” ([0026] of Walker). 
          One of ordinary skill in the art would have been motivated to make this modification in order to proof the authenticity of the ownership of the asset being transferred to prevent fraudulent transactions. 
Claims 3-11, and 13-19 are rejected with the same rationale applied against claim 1.

Claims 2, 12, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 and 10 of U.S. Patent No. 10878522 in view of Walker (US 20150332395), further in view of Yago (US 20150206106).
Except the rational set forth in the independent claim 1, claim 2 of the instant application differs from the claim 3 of the patent 10878522 in that claim 2 of the instant application discloses storing additional information comprising: underwriting information, a title policy, a settlement statement, an inspection report, or an appraisal report at the off-chain system. However, Yago teaches storing a title policy at an off-chain system (title registry 414), which is separate from the blockchain 406 ([0079] and Fig. 4 of Yago).
          One of ordinary skill in the art would have been motivated to make this modification in order to retrieve the additional information such as title information whenever needed and save the storage space for the blockchain nodes. 
Claims 12 and 20 are rejected with the same rationale applied against claim 2.

Instant Application
Reference Patent 10878522
Claim 1: A method comprising:
validating, by one or more nodes of a blockchain network, based on a blockchain of the blockchain network and a first private key issued to a first party when the first party purchased a real property, a first party's ownership of the real property, wherein the blockchain includes a transfer history of the real property; 

triggering, by one or more digitally signed messages from the one or more nodes, execution of executable code of a smart contract deployed on the blockchain, wherein execution of the executable code comprises: 

determining that one or more conditions have been met for a transfer of ownership of the real property from the first party to a second party; and 

in response to determining that the one or more conditions have been met for the transfer of ownership: issuing a second private key to the second party that establishes ownership over the real property, and recording, on the blockchain, property transfer information related to the transfer of ownership; 

creating, by the one or more nodes, a new transaction block associated with the transfer of ownership of the real property from the first party to the second party, 

wherein creating the new transaction block comprises including a hash pointer to aSMRH:4819-9734-5235.1-- 30 --Patent 26SR-326300-USdomain address of an off-chain system of one of the one or more nodes in the new transaction block; 

validating, by the one or more nodes, the new transaction block; and 


adding, by the one or more nodes, the validated transaction block to the blockchain, wherein the second private key is issued to the second party after the one or more nodes validate the new transaction block.  
Claim 1 includes limitations:
after placing the smart contract on the property blockchain, validating the seller's ownership of the property based on a history of the property blockchain and a first private key that was issued to the seller when the seller purchased the property to establish ownership over the property


triggering execution of the smart contract executable code by digitally signed messages from one or more of the permissioned nodes, the buyer, and the seller, wherein execution of the smart contract executable code comprises:
determining that one or more conditions have been met for the transfer of ownership of the property from the seller to the buyer; and


in response to determining that the one or more conditions have been met for the transfer of ownership, issuing a second private key to the buyer and recording property transfer information on the property blockchain;




creating, via the plurality of permissioned nodes, a new transaction block associated with the transfer of ownership of the property from the seller to the buyer, 

wherein creating the new transaction block comprises including the hash pointer to the domain address of the off-chain system in the new transaction block; 


validating, via the plurality of permissioned nodes, the new transaction block; and 

adding, via the plurality of permissioned nodes, the validated transaction block to the property blockchain, wherein the second private key is issued to the buyer after the plurality of permissioned nodes validate the new transaction block.
Claim 2: 
The method of claim 1, further comprising: storing, at the off-chain system of the one node, additional information related to the transfer of ownership of the real property that is not stored on the blockchain, the additional information comprising: underwriting information, a title policy, a settlement statement, an inspection report, or an appraisal report.
Claim 3:
The method of claim 1, wherein the off-chain system stores and manages information related to the property, the information comprising at least one of: public record and document recordings, historical matters of record, traditional settlement information, and regulatory information
Claim 3:
The method of claim 1, further comprising: sending a message including the property transfer information to the off-chain system using the hash pointer to the domain address of the off-chain system.
Claim 1 includes a limitation:
sending a message including the property transfer information to the off-chain system using the hash pointer to the domain address of the off-chain system 
Claim 4:
The method of claim 1, wherein a genesis block of the blockchain comprises the hash pointer to the domain address of the off-chain system.  
Claim 1 includes a limitation:
creating a genesis block comprising a hash pointer to a domain address of an off-chain system 
Claim 5:
The method of claim 1, wherein validating the first party's ownership of the real property comprises: applying the first private key to a public key stored on a block of the blockchain.  
Claim 5:
The method of claim 1, wherein validating the seller's ownership of the property comprises: applying the first private key of the seller to a public key stored on a most recent block of the property blockchain.
Claim 6:
The method of claim 1, further comprising: creating, by the one or more nodes, the smart contract to govern the transfer of ownership of the real property from the first party to the second party; and deploying, by the one or more nodes, the smart contract on the blockchain.  
Claim 1 includes a limitation:
placing a smart contract within the property blockchain, the smart contract comprising computer executable code that governs a transfer of ownership of the property from a seller to a buyer;
Claim 7:
The method of claim 1, wherein the execution of the executable code further comprises: in response to determining that the one or more conditions have been met for the transfer of ownership, recording on the blockchain a new public key associated with the second private key.  
Claim 2:
The method of claim 1 wherein in response to determining that the one or more conditions have been met for the transfer of ownership, the smart contract records on the blockchain a new public key associated with the issued second private key.
Claim 8:
The method of claim 1, wherein the blockchain network is a permissioned blockchain network, the blockchain is a permissioned blockchain, and the one or more nodes are one or more permissioned nodes.
Claim 1 includes a limitation:
creating a property blockchain that is permissioned, the property blockchain comprising a chronologically ordered, back-linked list of one or more blocks, the one or more blocks comprising a genesis block, wherein creating the property blockchain comprises creating a genesis block comprising a hash pointer to a domain address of an off-chain system of one or more of a plurality of permissioned nodes on a network.
Claim 9:
The method of claim 8, further comprising: creating the permissioned blockchain; and transmitting the permissioned blockchain to the one or more permissioned nodes, wherein the permissioned nodes validate transactions associated with the real property that are recorded on the permissioned blockchain.  
Claim 1 includes limitations:
creating a property blockchain that is permissioned,
transmitting the property blockchain to the plurality of permissioned nodes on the network, wherein the permissioned nodes validate transactions associated with the property that are recorded on the property blockchain;
Claim 10:
The method of claim 1, wherein determining that the one or more conditions have been met for the transfer of ownership of the real property from the first party to the second party comprises: confirming that the second party has proven availability ofSMRH:4819-9734-5235.1-- 32 --Patent26SR-326300-US funds specified in the one or more digitally signed messages and that the funds have been exchanged or been released.

Claim 11:
The method of claim 1, wherein determining that all conditions have been met for the transfer of ownership of the property from the seller to the buyer comprises: confirming that the buyer has proven availability of funds specified in the digitally signed messages and that the funds have been exchanged or been released.



Allowable Subject Matter

Claim(S) 1-20 would be allowable if overcome the Double Patenting rejection set forth in this Office action.
          During the previous examination, Examiner found no prior art that alone or in combination with the closest prior art Yago (US 20150206106) that fairly taught or suggested in the context of the ordered limitation as a whole, validating, by one or more nodes of a blockchain network, based on a blockchain of the blockchain network and a first private key issued to a first party when the first party purchased a real property, a first party's ownership of the real property, wherein the blockchain includes a transfer history of the real property; triggering, by one or more digitally signed messages from the one or more nodes, execution of executable code of a smart contract deployed on the blockchain, wherein execution of the executable code comprises: determining that one or more conditions have been met for a transfer of ownership of the real property from the first party to a second party; and in response to determining that the one or more conditions have been met for the transfer of ownership: issuing a second private key to the second party that establishes ownership over the real property, and recording, on the blockchain, property transfer information related to the transfer of ownership; creating, by the one or more nodes, a new transaction block associated with the transfer of ownership of the real property from the first party to the second party, wherein creating the new transaction block comprises including a hash pointer to aSMRH:4819-9734-5235.1-- 30 --Patent 26SR-326300-USdomain address of an off-chain system of one of the one or more nodes in the new transaction block. No prior art was located in the Examiner' s search that would correct this deficiency. Therefore, as the independent claims 1, 11 and 19 each contain this limitation the claims would be allowable if overcome the Double Patenting rejection set forth in this Office action.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11188907 to Vijayvergia for disclosing verifying ownership of assets by blockchain nodes.
“3 ways that the blockchain will change the real estate market” to Don Oparah for disclosing utilizing blockchain to record real estate title transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685